Exhibit 99.3 Unaudited Pro Forma Condensed Combined Financial Statements On June 27, 2014, Patrick Industries, Inc. (“Patrick” or the “Company”) acquired the business and certain assets of Foremost Fabricators, LLC (“Foremost”), a fabricator and distributor of fabricated aluminum products, fiber reinforced polyester (“FRP”) sheet and coil, and custom laminated products primarily used in the recreational vehicle market. The unaudited pro forma condensed combined statement of income for the fiscal year ended December 31, 2013 gives effect to the acquisition as if it had been completed on January 1, 2013, the first day of Patrick’s 2013 fiscal year, and combines Patrick’s audited consolidated statement of income for the fiscal year ended December 31, 2013 and Foremost’s audited statement of income for the fiscal year then ended. The unaudited pro forma condensed combined statement of income for the three months ended March 30, 2014 gives effect to the acquisition as if it had been completed on January 1, 2013, and combines the unaudited condensed consolidated statement of income of Patrick for the three months ended March 30, 2014 and Foremost’s unaudited condensed statement of income for the three months ended March 31, 2014. The unaudited pro forma condensed combined balance sheet as of March 30, 2014 gives effect to the acquisition as if it had been completed on such date and combines the unaudited condensed consolidated balance sheet of Patrick and the unaudited condensed balance sheet of Foremost as of March 30, 2014 and March 31, 2014, respectively. All pro forma financial statements use Patrick’s period-end dates and no adjustments were made to Foremost’s information for its different period-end dates. The unaudited pro forma financial information is presented for illustrative purposes only and is not necessarily indicative of the operating results or financial position that would have occurred if the acquisition had been completed at the dates indicated. The information does not necessarily indicate the future operating results or financial position of the Company. In preparing the unaudited pro forma financial information, the historical consolidated financial statement information has been adjusted to give pro forma effect to events that are (i) directly attributable to the transaction, (ii) factually supportable and (iii) with respect to the statements of income, expected to have a continuing impact on the combined results. 1 The unaudited pro forma condensed combined financial information was prepared in accordance with the regulations of the U.S. Securities and Exchange Commission. The pro forma adjustments reflecting the completion of the transaction are based upon the acquisition method of accounting in accordance with FASB ASC 805 – Business Combinations and upon the assumptions set forth in the notes to the unaudited pro forma condensed combined financial information. The unaudited pro forma condensed combined balance sheet has been adjusted to reflect the preliminary allocation of the estimated purchase price to identifiable net assets acquired, including an amount for goodwill representing the difference between the purchase price and the fair value of the identifiable net assets. Amounts preliminarily allocated to tangible and intangible assets with definite lives may change, which could result in a material change in amortization of such assets. The final allocation of the purchase price will be determined after completion of an analysis of the fair value of Foremost’s assets and liabilities. Accordingly, the final acquisition accounting adjustments may be materially different from the unaudited pro forma adjustments. In conjunction with the Foremost acquisition, the Company entered into a fourth amendment, dated June 26, 2014, to the credit agreement, dated October 24, 2012, that established its revolving secured senior credit facility (the “2012 Credit Facility”) with Wells Fargo Bank, National Association as the agent and lender (“Wells Fargo”), and Fifth-Third Bank (“Fifth-Third”), as participant (collectively, the “Lenders”). The fourth amendment, among other things, expanded the aggregate size of the 2012 Credit Facility from $80 million to $125 million. The purchase price of the Foremost acquisition was funded through borrowings under the expanded 2012 Credit Facility, and these borrowings are reflected in the pro forma financial statements as indicated in the footnotes to these statements. 2 PATRICK INDUSTRIES, INC. Unaudited Pro Forma Condensed Combined Statement of Income For the Year Ended December 31, 2013 Foremost (thousands except per share data) Patrick Fabricators Pro Forma Pro Forma Historical Historical Adjustments Combined NET SALES $ 594,931 $ 69,594 $ - $ 664,525 Cost of goods sold 503,908 61,111 - 565,019 GROSS PROFIT 91,023 8,483 - 99,506 Operating Expenses: Warehouse & delivery 20,158 1,152 - 21,310 Selling, general & administrative 27,979 2,852 - 30,831 Amortization of intangible assets 2,371 - 1,764 A 4,135 Gain on sale of fixed assets ) - - ) Total Operating Expenses 50,078 4,004 1,764 55,846 OPERATING INCOME 40,945 4,479 ) 43,660 Interest expense, net 2,171 237 ) B 3,872 1,701 C Income before income taxes 38,774 4,242 ) 39,788 Income taxes 14,734 - 385 D 15,119 NET INCOME $ 24,040 $ 4,242 $ ) $ 24,669 Basic net income per common share $ 2.24 $ 2.30 Diluted net income per common share $ 2.23 $ 2.29 Weighted average shares outstanding - Basic 10,733 10,733 Diluted 10,786 10,786 See accompanying notes to unaudited pro forma condensed combined financial statements. 3 PATRICK INDUSTRIES, INC. Unaudited Pro Forma Condensed Combined Statement of Income For the Three Months Ended March 30, 2014 Foremost (thousands except per share data) Patrick Fabricators Pro Forma Pro Forma Historical Historical Adjustments Combined NET SALES $ 170,150 $ 18,840 $ - $ 188,990 Cost of goods sold 143,003 15,983 - 158,986 GROSS PROFIT 27,147 2,857 - 30,004 Operating Expenses: Warehouse & delivery 6,112 294 - 6,406 Selling, general & administrative 8,500 862 - 9,362 Amortization of intangible assets 787 - 441 A 1,228 Gain on sale of fixed assets ) - - ) Total Operating Expenses 15,386 1,156 441 16,983 OPERATING INCOME 11,761 1,701 ) 13,021 Interest expense, net 549 59 ) B 964 415 C Income before income taxes 11,212 1,642 ) 12,057 Income taxes 4,316 - 326 D 4,642 NET INCOME $ 6,896 $ 1,642 $ ) $ 7,415 Basic net income per common share $ 0.64 $ 0.69 Diluted net income per common share $ 0.64 $ 0.69 Weighted average shares outstanding - Basic 10,702 10,702 Diluted 10,815 10,815 See accompanying notes to unaudited pro forma condensed combined financial statements. 4 PATRICK INDUSTRIES, INC. Unaudited Pro Forma Condensed Combined Balance Sheet March 30, 2014 Foremost (thousands) Patrick Fabricators Pro Forma Pro Forma Historical Historical Adjustments Combined ASSETS Current assets Cash and cash equivalents $ 23 $ 21 $ ) A $ - 45,349 B ) C Trade receivables, net of allowance for doubtful accounts 42,842 3,869 - 46,711 Inventories 59,680 11,904 54 D 71,638 Deferred tax assets 2,818 - - 2,818 Prepaid expenses and other 2,306 42 - 2,348 Total current assets 107,669 15,836 10 123,515 Property, plant and equipment, net 41,721 4,433 - 46,154 Goodwill and other intangible assets, net 41,319 - 20,085 E 70,008 8,604 F Deferred financing costs, net of accumulated amortization 1,197 - - 1,197 Other non-current assets 966 59 - 1,025 TOTAL ASSETS $ 192,872 $ 20,328 $ 28,699 $ 241,899 LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities Current maturities of long-term debt $ - $ 250 $ ) G $ - Notes payable, bank - 4,994 ) G - Accounts payable 36,842 2,682 - 39,524 Accrued liabilities 13,885 996 - 14,881 Total current liabilities 50,727 8,922 ) 54,405 Long-term debt 47,394 - 45,349 H 92,743 Deferred compensation and other 2,517 - - 2,517 Deferred tax liabilities 1,876 - - 1,876 TOTAL LIABILITIES 102,514 8,922 40,105 151,541 COMMITMENTS AND CONTINGENCIES SHAREHOLDERS’ EQUITY Preferred stock - Common stock 53,955 - - 53,955 Additional paid-in-capital 7,664 - - 7,664 Accumulated other comprehensive income 54 - - 54 Members' equity - 11,406 ) I - Retained earnings 28,685 - - 28,685 TOTAL SHAREHOLDERS’ EQUITY 90,358 11,406 ) 90,358 TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ 192,872 $ 20,328 $ 28,699 $ 241,899 See accompanying notes to unaudited pro forma condensed combined financial statements. 5 P ATRICK INDUSTRIES, INC. Notes to Unaudited Pro Forma Condensed Combined Financial Statements as of March 30, 2014 and for the year ended December 31, 201 3 and for the three months ended March 30, 2014 (thousands except per share information) 1 . Estimated Purchase Price On June 27, 2014, Patrick acquired the business and certain assets of Foremost Fabricators, LLC (“Foremost”), a fabricator and distributor of fabricated aluminum products, fiber reinforced polyester (“FRP”) sheet and coil, and custom laminated products primarily used in the recreational vehicle market. The net cash purchase price for Foremost was approximately $45.4 million at the acquisition date. The acquisition was funded through borrowings under the Company’s 2012 Credit Facility and included the acquisition of trade receivables, inventories, prepaid expenses, property, plant and equipment, and certain identifiable intangible assets. The preliminary allocation of the estimated purchase price is based on the estimated fair values of Foremost’s assets acquired and liabilities assumed in the acquisition. In addition, the purchase price allocation is based on Foremost’s historical balance sheet as of March 31, 2014. Purchase price allocations to net tangible assets and goodwill and other identifiable intangible assets acquired are as follows: (thousands) Net tangible assets $ Goodwill and other identifiable intangible assets Total cash net purchase price $ 45,372 Purchase price allocations to net tangible assets are based on preliminary estimates of fair value calculations and should not be considered final. The final calculation of fair value for the net tangible assets will be based on Foremost’s balance sheet as of the June 27, 2014 acquisition date. Purchase price allocations to goodwill and other identifiable intangible assets are based on preliminary estimates of fair value calculations and should not be considered final. All such long-lived assets have been assigned preliminary estimated useful lives used to compute pro forma amortization charges included in the accompanying unaudited pro forma condensed combined statements of income. The excess of the purchase price over the estimated fair value of identifiable net assets acquired has been classified as goodwill. 2. Financing The purchase price of the Foremost acquisition was funded through borrowings under the 2012 Credit Facility. 3. Unaudited Pro Forma Condensed Combined Statements of Income Adjustments A. Record amortization expense related to the estimated fair value of acquired identifiable finite-lived intangible assets using average estimated lives ranging from 5 to 10 years. Upon completion of final intangible asset appraisals and classifications, actual amortization may differ from this calculation. B. Eliminate Foremost historical interest expense. C. Record interest expense on the borrowings of $45.4 million under the 2012 Credit Facility to fund the Foremost acquisition at the estimated base rate plus the applicable margin in effect on the assumed borrowing date. D. Record additional income taxes at the estimated tax rate in effect for the periods presented. The estimated effective tax rate was 38% for the year ended December 31, 2013 and 38.5% for the three months ended March 30, 2014. 6 4. Unaudited Pro Forma Condensed Combined Balance Sheet Adjustments A. Eliminate Foremost historical cash. B. Cash proceeds from borrowings under the 2012 Credit Facility to fund the Foremost acquisition. C. Cash paid for the acquisition of Foremost consisted of the following: (thousands) Borrowings under 2012 Credit Facility $ Patrick cash on hand 23 Total $ D. Record adjustment to step up Foremost’s inventories to fair value. E. Record the estimated fair value of the acquired identifiable intangible assets based on a preliminary appraisal. The amount of intangible assets, estimated useful lives and amortization methodologies are subject to the completion of the final appraisal. Preliminary classification of identifiable intangible assets is as follows: (thousands) Value Estimated Useful Life Trademarks $ Indefinite Customer relationships 10 years Non-compete agreements 5 years Net identifiable intangible assets included in pro forma adjustment $ F. Record the excess purchase price over the estimated fair value of identifiable net assets acquired that will be recorded as goodwill. The amount of goodwill is also subject to the completion of the final appraisal. G. Record elimination of Foremost debt upon closing of the transaction. H. Record borrowings under the 2012 Credit Facility to fund the purchase price of the Foremost acquisition. I. Eliminate Foremost historical members’ equity. 7
